DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022  has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment and Arguments
Applicant’s amendment does not distinguish from Carney as evidenced by Gamage in view of  Reddy, Pullman and Hoskins, or Carney as evidenced by Gamage in view of  Reddy, Pullman, Patel and Hoskins.
Applicant’s arguments have been fully considered. 
Applicant argues that none of Carney, Reddy, Pullman, Patel and Hoskins teaches the dry carrier powder having a d50 range from about 50 to 250 microns, The examiner disagrees. As set forth in previous office action, Hoskins discloses that a particle size of 50 to 200 micron can provide effective control of both fluid loss and seepage loss of drilling fluids ([0063]), which meets the claimed particle size of claim 14 and encompasses the claimed particle size of claim 20.  
 Applicant argues that Carney fails to teach the liquid additive as amended. The examiner disagrees.  Carney teaches that the liquid additive is a fatty acid  amide such as oleyl amide  (col.3, line 15-20 and 32-50), which  is a known thinner as evidenced by Gamage (col. 1,line 65 and col. 7, line 45-50).  Thus Carney teaches  the liquid additive consisting of a thinner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 10-11, 14, 15, 18 and  20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter situation.  
Claims 1 and 14  are amended to add clay to  the species of the  liquid additive, which does not have support in the specification as originally filed.   The examiner further notes that clay is known to one of ordinary skill in the art to be a solid.

Claim Rejections - 35 USC § 103
Claims 1, 2 and  10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Carney as evidenced by Gamage  in view of Reddy, and further in view of Hoskins and Pullman.

Carney does not teaches the instantly claimed silica powder carrying capacity. 
Reddy teaches that porous precipitated silica can be utilized to absorb liquid chemical additives (col. 3, line  10-15 and 63-65), wherein the silica  can absorb chemical additive solution or pure liquid in amounts from 100 wt.% to 400 wt. % (col. 4, line 1-5 and  claim 14), which is about 45 volume per mass percent to 181 volume per mass percent based on the specific gravity  of amorphous silica of about 2.2, which encompasses the claimed carrying capacity. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the precipitated silica thus the carrying capacity, of Reddy in the method of Carney since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a silica powdered liquid additive carrier.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Neither Carney nor Reddy teaches the instantly claimed particle size of silica. 

At the time the invention was made it would be obvious for a person of ordinary skill in the art to choose a particle size of 50 to 200 micron of Hoskins in the method of Carney and  Reddy.  The rationale to do so would be the motivation provided by the teachings of Hoskins that to do so would predictably provide control to fluid loss and seepage loss (col.5, line 9), which is desirable by Carney (col.3, line 5-10). 
	None of Carney, Reddy and Hoskins teaches removing the particulate solid material before pumping, repumping/recirculating the fluid after removing.
	Pullman teaches cleaning, removing particles from drilling fluid and recycling/recirculating returned drilling mud  is necessary due to environmental concerns, cost, well site water availability , and preventing wear and tear to pumping equipment ([0002]). 
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to remove the particulate solid/dry carrier  material through a vibrational separator before pumping,  repumping/circulating the fluid after removing the solid material as taught by Pullman in the drilling  method of Carney, Reddy and Hoskins.  The rationale to do would have been the motivation provided by the teachings of Pullman for the benefit of reducing environment concerns, cost and preventing wear and tear of pumping equipment ([0002]).
	Regarding claims 2 and  11,  Carney teaches the liquid emulsifier is sprayed onto the powdered carrier while mixing so the emulsifier is adsorbed (col. 9, line 10-20), and the final emulsifier is a dry free-flowing powder (col.9, line 20-30).
 Regarding claim 10,  Carney exemplified 15 pounds per barrel oil of  emulsifier adsorbed onto powdered carrier (Table XI, last entry), thus about 12 pounds per barrel of the emulsion drilling fluid .   

Claims 14-15, 18, 20 and  claim 24  is  rejected under 35 U.S.C. 103 as being unpatentable over Carney as evidenced by Gamage  in view of Reddy, Hoskins and Pullman, and further in view of Patel.
Regarding claim 14, 15, 20 and 24,   Carney teaches a method comprises agitating an oil and water mixture  to form an water-in-oil emulsion (col. 4,line 5-10) , adding an emulsifier to the  water-in-oil emulsion drilling fluid (col. 2, line 65 - col. 3, line 5); and pumping the drilling fluid into a wellbore  (col.1, line 15-30, col.2, line 10-15, col. 10, line 18-20 and col. 16, line 8-11), wherein the emulsifier is a fatty acid amide emulsifier such as oleyl amide  (col.3, line 15-20 and 32-50),  which  is a known thinner as evidenced by Gamage (col. 1,line 65 and col. 7, line 45-50), and the a fatty acid amide is  a liquid adsorbed on a powdered solid carrier such as silica (col. 3, line 32 ).
Carney exemplifies an emulsion comprising 70 to 81% of an oil phase (i.e., diesel) (Example 11 and Table XI), which meets the claimed amount of oleaginous fluid of claim 14 and  abuts the claimed amount of oleaginous fluid of claim 24.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).

Reddy teaches that porous  precipitated silica can be utilized to absorb liquid chemical additives (col. 3, line  10-15 and 63-65), wherein the silica  can absorb chemical additive solution or pure liquid in amounts from 100 wt.% to 400 wt. % (col. 4, line 1-5 and  claim 14), which is about 45 volume per mass percent to 181 volume per mass percent based on the specific gravity  of amorphous silica of about 2.2, which encompasses the claimed carrying capacity. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the precipitated silica thus the carrying capacity, of Reddy in the method of Carney since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a silica powdered liquid additive carrier.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Neither Carney nor Reddy teaches the instantly claimed particle size of silica. 
Hoskins discloses that a particle size of 50 to 200 micron can provide effective control of both fluid loss and seepage loss of drilling fluids ([0063]), which meets the claimed particle size of claims 14 and 24, and encompasses the claimed particle size of claim 20 thus a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
At the time the invention was made it would be obvious for a person of ordinary skill in the art to choose a particle size of 50 to 200 micron of Hoskins in the method of Carney and Reddy.  The rationale to do so would be the motivation provided by the teachings of Hoskins that to do so would predictably provide control to fluid loss and seepage loss (col.5, line 9), which is desirable by Carney (col.3, line 5-10). 


Pullman teaches cleaning, removing particles from drilling fluid and recycling/recirculating returned drilling mud  is necessary due to environmental concerns, cost, well site water availability , and preventing wear and tear to pumping equipment ([0002]), wherein the particles can be removed by screening through a vibrational ([0049]-[0053]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to remove the particulate solid/dry carrier  material through a vibrational separator before pumping,  repumping/circulating the fluid after removing the solid material as taught by Pullman in the drilling  method of Carney, Reddy and Hoskins.  The rationale to do would have been the motivation provided by the teachings of Pullman for the benefit of reducing environment concerns, cost and preventing wear and tear of pumping equipment ([0002]), and further since it would have been obvious for one of ordinary skill in the art to apply a known technique to a known device (method, or product) to yield predictable results. In the instant case, a vibrational separator, a known technique to separate particulate from fluid (Pullman, [0049]-[0053]). See MPEP 2143 (D).
Carney  further teaches the oil can be various hydrocarbon or mixtures of hydrocarbons (col. 9, line 38-42). 
None of Carney, Reddy , Hoskins and Pullman teaches the instantly claimed synthetic oil comprising hydrogenated olefins, unhydrogenated olefins and mixtures.
	Patel teaches that a water-in-oil emulsion drilling fluid comprises synthetic hydrocarbons as continuous phase (col. 5,line 35-39 and col. 8,line 42-50), wherein the synthetic hydrocarbon may be hydrogenated, partially hydrogenated or non-hydrogenated (col. 5, line 60-63), which is non-polluting, 
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ the synthetic hydrocarbons  of Patel as the oil phase of the emulsion  drilling fluid of Carney, Reddy, Hoskins and Pullman.  The rationale to do so would have been the motivation provided by the teachings of Patel that to do so would produce a non-polluting, non-toxic drilling fluid with improved lubricity and wellbore stability (col. 3, line 35-38 and col. 4, line  20-28).
Regarding claim 18,  Carney exemplified 15 pounds per barrel oil of  emulsifier adsorbed onto powdered carrier (Table XI, last entry), thus about 12 pounds per barrel of the emulsion drilling fluid (i.e., 15X0.81), which is equivalent to up to  4.6 pounds liquid emulsifier per barrel of emulsion drilling fluid  based on 61.6% of powder carrier (col.16, line 45), which meets the claimed amount.   

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766